TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-05-00497-CV



                            University of Texas System, Appellant

                                               v.

   Texas Workers’ Compensation Commission and Mario O. Kapusta, M.D., Appellees



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
      NO. GN204598, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



                            MEMORANDUM OPINION


              Appellant University of Texas System no longer wishes to pursue its appeal and has

filed a motion to withdraw its appeal. The University’s certificate of conference states that it

conferred with counsel for appellees Texas Workers’ Compensation Commission and Mario O.

Kapusta, M.D., who are unopposed to the motion. We grant the motion and dismiss the appeal.

Tex. R. App. P. 42.1(a).



                                            __________________________________________

                                            Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed on Appellant’s Motion

Filed: September 13, 2005